Citation Nr: 1114684	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  05-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.  He died on June [redacted], 2004, and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2009, the Board remanded the claim for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in June 2004.  According to his death certificate, the immediate cause of death was hepatocellar carcinoma.

2.  At the time of his death, service connection was in effect for prostate cancer (rated as 100 percent disabling), asthmatic tracheal bronchitis (rated as 10 percent disabling), and for residuals of scars of the left arm and forearm (rated as 0 percent disabling).

3.  The Veteran had service in the Republic of Vietnam, and therefore exposure to the herbicide Agent Orange is presumed.

4.  The appellant's assertions are outweighed by medical evidence of record.

5.  The weight of the evidence of record indicates that the Veteran's cause of death was not related to his in-service exposure to Agent Orange, either on a presumptive basis or otherwise, or to any other incident of service, as hepatocellar carcinoma was not shown to have manifested during service or for many years thereafter and was not otherwise shown to be related to service.

6.  The weight of the evidence of record does not establish that the Veteran's service and/or a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a February 2004 letter issued prior to the decision on appeal, and in an additional March 2009 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The March 2009 letter advised the appellant of how effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the March 2009 letter provided the appellant with notice of the three Hupp elements.  

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  A VA medical opinion has been obtained.  Private medical records are on file.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer of the liver becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in June 2004.  The Veteran's death certificate listed the immediate cause of his death as hepatocellar carcinoma.  At the time of his death, the Veteran was service- connected for prostate cancer (rated as 100 percent disabling); asthmatic tracheal bronchitis (rated as 10 percent disabling); residuals of scars of the left arm and forearm (rated as 0 percent disabling).

The Veteran had military service from June 1966 to February 1969, including service in Vietnam.  The service treatment records are negative for any signs, symptoms, or diagnoses of hepatocelluar carcinoma.

Early in June 2004, the Veteran submitted claims that included a claim for service connection for prostate cancer inter alia.  He submitted a package of medical evidence, which contained medical evidence dated in May 2004 showing a diagnosis of prostate cancer for a person other than the Veteran.  That package did not include medical evidence that the Veteran had prostate cancer.  Nevertheless, service connection for prostate cancer was established on a presumptive basis pursuant to a June 18, 2004 rating,

A medical statement dated January 14, 2005 from Dr. L.G.L., the private treating physician who prepared the Veteran's death certificate, documented that "[t]here was no evidence as far as [the physician] could recall of any prostate cancer being a part of the cause of his illness and death.  Certainly, the [Veteran's] asthmatic condition could have contributed to his complications. . . ." 

Another physician, Dr. J.A.H., corresponded in January 2005, reporting that the Veteran's prostate cancer adversely affected his candidacy for treatment for his hepatocellar carcinoma without which his life expectancy may have been significantly prolonged.  

In June 2009, a VA examiner reviewed the claims file and commented on the Veteran's service-connected disabilities.  The examiner specifically commented on the Veteran's documented medical history.  The examiner opined that the Veteran's fatal disorder was less likely as not caused by or related to his period of service.  She supported her opinion by observing that the Veteran's fatal disorder was hepatocellar carcinoma (liver cancer), and there was no objective evidence of hepatocellar carcinoma in the service records.  She acknowledged that hepatitis B and C were risk factors for hepatocellar carcinoma, but there was no objective evidence that hepatitis B or C was incurred during the Veteran's active duty.  She commented that there was no objective evidence that the Veteran's in-service risk factors for hepatitis would have been more significant than his pre-and post-service risk factors, or more significant than the Veteran's illicit drug use, and thus, it would be speculative to opine on the source of the Veteran's hepatitis C.

The examiner also opined that the Veteran's fatal disorder was less likely as not caused or chronically worsened by his service-connected disorders.  She said that the scars on the forearm were not related to hepatocellar carcinoma; even if the scars were related to an injury with blood exposure, the source of the Veteran's hepatitis C exposure was speculative.  She further mentioned that after examining the Veteran's treatment records, there was no objective evidence that the Veteran had prostate cancer.  Even if he did have prostate cancer, the examiner said that there was no objective evidence that prostate cancer delayed or adversely affected his candidacy for treatment of his liver cancer.  She remarked that while the progress notes stated that a surgical wound infection and poor nutritional status delayed treatment, there was no mention of prostate cancer.  Further, she noted that prostate cancer and liver cancer were unrelated separate diseases, and one does not cause the other or put an individual at risk for the other.

Concerning the Veteran's service-connected asthmatic bronchitis, she said that from the progress notes, the bronchitis did not seem to have been problematic during the Veteran's hospitalizations.  She observed that the inpatient record was silent for asthma or bronchitis and was largely silent for abnormalities on lung examination.  She noted that on the Veteran's second admission, the findings of lethargy, tachypnea, and decreased breath sounds could easily have been due to liver failure and ascites.  She further noted that the typical finding of asthma, which is wheezing, was absent on examination.  She concluded that there was no objective evidence that the Veteran's service-connected lung condition contributed significantly, if at all, to his unfortunate demise.

After reviewing the entire record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  Hepatocellar carcinoma is not a disability that is recognized by VA as being related to Agent Orange, and therefore is not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 72 Fed. Reg. 32,395 (2007).  In addition, hepatocellar carcinoma was not shown to have manifested itself during service or for many years thereafter and was not otherwise shown to be related to service.

The Board recognizes that the statements from the appellant, Dr. L.G.L, Dr. J.A.H., and the VA examiner appear to provide conflicting opinions regarding the etiology of the disorder leading to the Veteran's death.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the appellant's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  

The appellant contends that the hepatocellar carcinoma which caused the Veteran's death was caused by his service in Vietnam.  She also contends that the Veteran's service-connected bronchitis significantly contributed to his death.  Neither of these contentions involves an etiology that is observable to a lay person.  These assertions involve aspects of the digestive and pulmonary systems and are not capable of observation through the senses.

Here, there is no indication that the appellant has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves liver cancer.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, in January 14, 2005, Dr. L.G.L. opined that "the [Veteran's] asthmatic condition could have contributed to his complications."  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  The Board finds that Dr. L.G.L's statement is too speculative to be probative, as he used the words "could have".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  As such, his opinion is entitled to little, if any, probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

In a January 2005 statement, Dr. J.A.H. reported that the Veteran's prostate cancer adversely affected his candidacy for treatment for his hepatocellar carcinoma without which his life expectancy may have been significantly prolonged.  However, it is unclear as to whether Dr. H.'s opinion was in fact supported by medical evidence that the Veteran had prostate cancer or merely was a hypothetical response to a lay report set forth in an inquiry dated December 10, 2004 from the Georgia Department of Veterans Service that the Veteran had prostate cancer.  As noted above, the only outpatient treatment records of record that contain a diagnosis of prostate cancer do not belong to the Veteran.  As Dr. H. does not cite any treatment records (or any other sources) to support his opinion, the Board finds that his opinion is also entitled to little probative value.  

On the other hand, the VA physician in June 2009 reviewed the claims file, considered all of the Veteran's service and private medical records, and provided adequate reasoning and bases for the opinion that the Veteran's death was less likely as not (less than 50/50 probability) caused by or a result of his active duty service or was caused or chronically worsened by his service-connected disorders.  The VA physician did not employ speculative language and opined directly on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the June 2009 VA opinion outweighs the January 2005 opinions by Dr. L.G.L. and Dr. J.A.H., and the assertions of the appellant.

In summary, the evidence establishes that the Veteran's fatal disease process was not present in service, within the first post-service year, or for many years thereafter, and was not otherwise shown to be related to service.  The disease which caused the Veteran's death cannot be presumptively service-connected based upon in-service exposure to Agent Orange.  Furthermore, the weight of the probative evidence does not establish that a service-connected disability materially contributed to or accelerated death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected disorders or by his service in Vietnam.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the June 2009 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


